Case 1:17-cv-05967-NGG-VMS Document 99 Filed 02/26/19 Page 1 of 2 PageID #: 1634
                                                        U.S. Department of Justice


                                                        United States Attorney
                                                        Eastern District of New York
                                                        271 Cadman Plaza East
                                                        Brooklyn, New York 11201

                                                        February 26, 2019
  VIA ECF

  Honorable Nicholas G. Garaufis
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

                 Re:     Kelley Amadei, et al. v. Kirstjen M. Nielsen, et al.
                         Case No.: 17-CV-5967 (Garaufis, J.) (Scanlon, M.J.)

  Dear Judge Garaufis:

          This Office represents the six Defendants, each sued in their official capacity, in the above-
  referenced action. Defendants write respectfully to request a one-week extension of time, from
  February 26, 2019 to March 5, 2019, to file objections, pursuant to Fed. R. Civ. P. 72, to Judge
  Scanlon’s discovery ruling that certain documents are not protected by the attorney-client and/or
  work product privileges. See Dkt. No. 94, Judge Scanlon’s February 12, 2019 Order. Plaintiffs
  oppose the extension request as untimely under the Court’s Individual Rule II.E. However, as
  stated below, Defendants respectfully submit an explanation for the timing of this application as
  required by the Court’s Individual Rule when making such requests less than 48 hours before a
  deadline.

          By way of background, Plaintiffs allege in their Complaint that U.S. Customs and Border
  Protection (“CBP”) has a policy of checking the identification of passengers disembarking
  domestic flights. Plaintiffs claim that this alleged policy was the cause of an identification check
  of passengers disembarking Delta Air Lines Flight 1583 following its arrival at John F. Kennedy
  International Airport (“JFK”) from San Francisco. Plaintiffs also allege that the application of this
  purported policy violated their Fourth Amendment rights. CBP denies that it has any such policy.

          As discovery has proceeded, Plaintiffs sought various documents from CBP. Recently, the
  parties have disputed whether certain training materials, prepared by counsel and concerning the
  constitutionality of searches and seizures, are protected by the attorney-client and/or work product
  privileges. On February 12, 2019, Judge Scanlon ruled that they are not. See Dkt. No. 94.

          Defendants request an extension of time to object to this ruling because CBP is working to
  prepare a declaration in support of the privilege assertion. As noted above, Defendants apologize
  for not making this request 48-hours prior to the deadline. This Office first received the transcript
  of the February 12, 2019 Court conference on Thursday, February 21. Then, after receipt of the
  transcript, both CBP and this Office reviewed it to determine whether to appeal the ruling. Given
Case 1:17-cv-05967-NGG-VMS Document 99 Filed 02/26/19 Page 2 of 2 PageID #: 1635



  the timing, we were forced to make this decision near in time to the deadline, and as a result, were
  not able to make this request with 48-hours notice.

         This is Defendants’ first request for an extension of time to file objections to Judge
  Scanlon’s February 12, 2019 Order. Discovery is scheduled to close on June 28, 2019. The one-
  week extension does not affect any other deadlines in this matter.

         Defendants thank the Court for considering this request.

                                                       Respectfully submitted,

                                                       RICHARD P. DONOGHUE
                                                       United States Attorney
                                                       Eastern District of New York
                                                By:    ________ _/s/__________
                                                       Dara A. Olds
                                                       Matthew J. Modafferi
                                                       Assistant U.S. Attorneys
                                                       (718) 254-6148 / (718) 254-6229
                                                       dara.olds@usdoj.gov
                                                       matthew.modafferi@usdoj.gov


  cc:    via ECF
         Attorneys for Plaintiffs




                                                   2
